DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application is acknowledged as a Continuation of S.N. 16/176644, now US Patent No.10,759,534.  Claims 1-18 are pending.
2.	The IDS filed 7/23/20 has been considered.
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,759,534.  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of application claims 9-13 are found in patent claim 1 (reference claim).  Taking application claim 9 as exemplary, claim 9 is shown on the left and the reference claim (patent claim 1) is shown on the right with the common limitations underlined.















A method comprising: operating an unmanned aerial vehicle (UAV) in an autonomous mode; determining a position of the UAV with a global positioning system (GPS) module that is in communication with a main controller within the UAV; receiving a timestamp by a cellular module, wherein the cellular module is in communication with the main controller; generating a nonce; generating a Merkel root based at least in part on the timestamp and the position of the UAV;-2-DOCKET NO.PATENT APPLICATION MIL-OO1CIPSERIAL NO. 16/176,644calculating a current block based at least in part on a previous block, the Merkel root, and nonce; and transmitting, via the cellular module, the current block, the timestamp, the nonce, the prior block, and the position of the UAV.




A comparison of dependent claims 10-13 further reveal that the claimed  limitations are also found in the reference claim (patent claim 1).  Thus claims 9-13 are not patentably distinct from the reference claim (patent claim 1) because the examined application claim(s) is/are either anticipated by, or would have been obvious over, the reference claim(s).
5.	Claims 1-18 are distinguishable over the prior art insofar as the claims include limitations indicated as allowable in the parent application (i.e., original claim 6).
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents provide general background information regarding blockchain technology.  Kumar et al. (US 2018/0270244) is deemed the closest prior art which discusses using chainblock technology relative to tracking UAVs [0006].
7.	Claims 1-8 and 14-18 are allowed.  Claims 9-13 would be allowable upon the filing of a Terminal Disclaimer (TD).
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661